        Case 1:16-md-02677-GAO Document 409 Filed 12/06/19 Page 1 of 7




                                                          December 6, 2019


Via ECF
The Honorable George A. O’Toole, Jr.
United States District Court
   for the District of Massachusetts
John Joseph Moakley U.S. Courthouse
1 Courthouse Way, Suite 2300
Boston, MA 02210

       Re:     In re Daily Fantasy Sports Litigation, No. 2016-MD-2677


Dear Judge O’Toole:

        On April 25, 2019 and June 11, 2019, DraftKings wrote to provide the Court with notice
of a threat by the law firm Keller Lenkner to file “mass arbitrations” on behalf of a group of
more than 20,000 clients asserting claims similar to those at issue in this multidistrict litigation.
See ECF Nos. 394 & 395. As DraftKings informed the Court on October 21, 2019, Keller
Lenkner filed “mass arbitrations” on behalf of 1,000 claimants against DraftKings before the
American Arbitration Association (“AAA”) on October 11, 2019. See ECF No. 399.

        Among other things, DraftKings believes that “mass arbitrations” consisting of identical,
or virtually identical, claims brought in a coordinated manner violate its Terms of Use (“TOU”),
which provide that “[a]ny and all claims shall be arbitrated on an individual basis only, and shall
not be consolidated or joined with or in any arbitration or other proceeding involving a Claim of
any other party.” DraftKings also believes that “mass arbitrations” represent a distortion of the
fundamental intent of arbitration (i.e., that arbitration is an informal, one-on-one, expedited
dispute resolution process) into a mechanism that seeks to leverage the prospect of the significant
administrative costs associated with thousands of coordinated arbitrations into class action-style
settlements.

        On October 24, 2019, the AAA informed DraftKings that certain provisions of
DraftKings’ TOU—specifically, a Massachusetts venue provision and a prohibition on punitive
damages—differ from the AAA’s Consumer Due Process Protocol and that “[i]t is the policy of
the American Arbitration Association not to administer disputes arising out of consumer
arbitration agreements where the agreement contains material deviations from the Protocol or the
Consumer Arbitration Rules, unless such provisions are waived by the business party for all
future cases.” On November 15, 2019, the AAA required DraftKings to make a decision on
waiver by December 6, 2019.

        By separate letter of this same date, DraftKings notified AAA that it would not waive the
conflicting provisions in connection with the “mass arbitrations” but that, instead, DraftKings
        Case 1:16-md-02677-GAO Document 409 Filed 12/06/19 Page 2 of 7




intends to implement a revised arbitration clause that comports with AAA protocol.
Additionally, although DraftKings believes that the TOU’s prohibition on “mass arbitrations” is
unambiguous, the revised TOU clarifies that DraftKings users are prohibited from bringing
claims as part of “mass arbitrations.”

       DraftKings has submitted the revised TOU agreement to the AAA for review. If
approved by the AAA, DraftKings will implement the revised TOU through a clickwrap
agreement for new DraftKings users. See Op. 16-17 (approving form of DraftKings’ clickwrap
user agreement). Among other reasons, existing DraftKings users will be bound by the revised
TOU based, as the Court has noted, on their agreement in the current TOU that, if the terms
“subsequently changed, a player’s continued use of the site would amount to acceptance of the
revised terms.” Op. 4-5. DraftKings will provide existing DraftKings users with notice of the
revised TOU, among other means, by posting the revised TOU to the DraftKings Website, and
via email.

        The arbitration provision in the revised TOU will read as follows, with changes shown in
redline:




                                          Page 2 of 6
Case 1:16-md-02677-GAO Document 409 Filed 12/06/19 Page 3 of 7




                          Page 3 of 6
Case 1:16-md-02677-GAO Document 409 Filed 12/06/19 Page 4 of 7




                          Page 4 of 6
Case 1:16-md-02677-GAO Document 409 Filed 12/06/19 Page 5 of 7




                          Page 5 of 6
        Case 1:16-md-02677-GAO Document 409 Filed 12/06/19 Page 6 of 7




        We will keep the Court apprised of any developments with respect to AAA's review of
the revised TOU.

                                                  Respectfully submitted,

                                                  /s/ Damien Marshall
                                                  Boies Schiller Flexner LLP
                                                  55 Hudson Yards
                                                  New York, NY 10001
                                                   (212) 446-2300
                                                  dmarshall@bsfllp.com


                                                  Attorneys for DraftKings Inc.


cc: All parties (via ECF)




                                         Page 6 of 6
        Case 1:16-md-02677-GAO Document 409 Filed 12/06/19 Page 7 of 7




                                 CERTIFICATE OF SERVICE

       I hereby certify that on this 6th day of December, 2019 the foregoing document was

electronically filed with the Clerk of Court using the CM/ECF system and will be sent

electronically to the registered participants as identified on the Notice of Electronic Filing (NEF),

under Local Rule 5.4(c).



December 6, 2019                                              /s/ Damien Marshall
                                                                  Damien Marshall
